               Case 19-10729-MFW             Doc 703       Filed 02/18/20       Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:
                                                        Chapter 11
OPP LIQUIDATING COMPANY, INC. (f/k/a
Orchids Paper Products Company), et al.,1               Case No. 19-10729 (MFW)

                 Debtors.                               Jointly Administered


                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON FEBRUARY 20, 2020 AT 10:30 A.M. (ET)

MATTER GOING FORWARD

1.       Confirmation of Chapter 11 Plan of Liquidation

         Objection Deadline:              December 2, 2019 at 4:00 p.m.

         Related Document(s):

                 a)      Combined Disclosure Statement and Chapter 11 Plan of Liquidation of
                         Orchids Paper Products Company, et al. [Docket No. 538; Filed:
                         9/27/2019]

                 b)      First Amended Combined Disclosure Statement and Chapter 11 Plan of
                         Liquidation of Orchids Paper Products Company, et al. [Docket No. 557;
                         Filed: 10/15/2019]

                 c)      [BLACKLINE] First Amended Combined Disclosure Statement and
                         Chapter 11 Plan of Liquidation of Orchids Paper Products Company, et al.
                         [Docket No. 558; Filed: 10/15/2019]

                 d)      Second Amended Combined Disclosure Statement and Chapter 11 Plan of
                         Liquidation of Orchids Paper Products Company, et al. [Docket No. 574;
                         Filed: 10/18/2019]

                 e)      [BLACKLINE] Second Amended Combined Disclosure Statement and
                         Chapter 11 Plan of Liquidation of Orchids Paper Products Company, et al.
                         [Docket No. 575; Filed: 10/18/2019]


         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are OPP Liquidating Company, Inc., a Delaware corporation (6944) (f/k/a Orchids Paper
Products Company), OPP Liquidating Company of South Carolina, Inc., a Delaware corporation (7198) (f/k/a
Orchids Paper Products Company of South Carolina), and OLSC Liquidating Company, LLC, a South Carolina
limited liability company (7298) (f/k/a Orchids Lessor SC, LLC).



72341539.1
             Case 19-10729-MFW      Doc 703    Filed 02/18/20    Page 2 of 5




             f)    Order (I) Approving the Adequacy of the Disclosures in the Second
                   Amended Combined Plan and Disclosure Statement on an Interim Basis,
                   (II) Scheduling the Confirmation Hearing and Deadline for Filing
                   Objections, (III) Establishing Procedures for The Solicitation and
                   Tabulation of Votes to Accept or Reject the Second Amended Combined
                   Plan and Disclosure Statement, (IV) Approving the Form of Ballot and
                   Solicitation Package, and (V) Approving the Notice Provisions [Docket
                   No. 577; Entered: 10/18/2019]

             g)    Notice of Filing of Plan Supplement [Docket No. 612; Filed: 11/18/2019]

             h)    Declaration of James F. Daloia of Prime Clerk LLC Regarding the
                   Solicitation of Votes and Tabulation of Ballots Cast on the Second
                   Amended Plan of Liquidation of Orchids Paper Products Company and Its
                   Affiliated Debtors [Docket No. 630; Filed: 12/6/2019]

             i)    Third Amended Combined Disclosure Statement and Chapter 11 Plan of
                   Liquidation of Orchids Paper Products Company, et al. [Docket No. 631;
                   Filed: 12/6/2019]

             j)    [Blackline] Third Amended Combined Disclosure Statement and Chapter
                   11 Plan of Liquidation of Orchids Paper Products Company, et al. [Docket
                   No. 632; Filed: 12/6/2019]

             k)    Declaration of Richard S. Infantino, Interim Chief Strategy Officer of
                   Orchids Paper Products Company, in Support of Confirmation of the
                   Combined Disclosure Statement and Chapter 11 Plan of Liquidation of
                   Orchids Paper Products Company, et al. [Docket No. 633; Filed:
                   12/6/2019]

             l)    Debtors’ Memorandum of Law in Support of Entry of an Order
                   Confirming the Third Amended Combined Disclosure Statement and
                   Chapter 11 Plan of Liquidation of Orchids Paper Products Company, et al.
                   [Docket No. 634; Filed: 12/6/2019]

             m)    Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                   Order Confirming the Combined Disclosure Statement and Chapter 11
                   Plan of Orchids Paper Products Company, et al. [Docket No. 635; Filed:
                   12/6/2019]

             n)    Declaration of Alex Orchowski of Prime Clerk LLC Regarding the
                   Solicitation of Votes and Tabulation of Ballots Cast on the Second
                   Amended Plan of Liquidation of Orchids Paper Products Company, et al.
                   [Docket No. 671; Filed: 1/15/2020]




                                           2
72341539.1
              Case 19-10729-MFW        Doc 703    Filed 02/18/20    Page 3 of 5




               o)     Notice of Filing of Proposed Fourth Amended Combined Disclosure
                      Statement and Chapter 11 Plan of Liquidation of Orchids Paper Products
                      Company, et al. [Docket No. 700; Filed: 2/18/2020]

               p)     Notice of Filing of Revised Proposed Findings of Fact, Conclusions of
                      Law, and Order Confirming the Combined Disclosure Statement and
                      Chapter 11 Plan of Orchids Paper Products Company, et al. [Docket No.
                      701; Filed: 2/18/2020]

               q)     Notice of Filing of Proposed Revised Liquidating Trust Agreement
                      [Docket No. 702; Filed: 2/18/2020]

         Response(s) Received:

               a)     Objection of the Securities and Exchange Commission to Interim
                      Approval of the Disclosure in the Combined Chapter 11 Plan of
                      Liquidation and Disclosure Statement of Orchids Paper Products
                      Company, et al. [Docket No. 546; Filed: 10/9/2019]

               b)     Objection of the United States Trustee to Motion of Debtors for an Order
                      (I) Approving the Adequacy of the Disclosures in the Combined Plan and
                      Disclosure Statement on an Interim Basis, (II) Scheduling the
                      Confirmation hearing and Deadline for Filing Objections, (III)
                      Establishing Procedures for the Solicitation and Tabulation of Votes to
                      Accept or Reject the Combined Plan and Disclosure Statement, (IV)
                      Approving the Form of Ballot and Solicitation Package, and (V)
                      Approving the Notice Provisions [Docket No. 547; Filed: 10/9/2019]

               c)     Objection of the Official Committee of Unsecured Creditors to the
                      Debtors’ Motion for an Order (I) Approving the Adequacy of the
                      Disclosures in the Combined Plan and Disclosure Statement on an Interim
                      Basis, (II) Scheduling the Confirmation Hearing and Deadline for Filing
                      Objections, (III) Establishing Procedures for the Solicitation and
                      Tabulation of Votes to Accept or Reject the Combined Plan and
                      Disclosure Statement, (IV) Approving the Form of Ballot and Solicitation
                      Package, and (V) Approving the Notice Provisions [Docket No. 555;
                      Filed: 10/11/2019]

               d)     Debtors’ Omnibus Reply to Objections to the Debtors’ Motion for Entry of
                      an Order Granting Interim Approval of Their Disclosure Statement and
                      Approving Related Solicitation Procedures [Docket No. 563; Filed:
                      10/15/2019]




                                              3
72341539.1
               Case 19-10729-MFW         Doc 703     Filed 02/18/20    Page 4 of 5




         Status:        Counsel for the Debtors and the Official Committee of Unsecured
                        Creditors are working with the Office of the United States Trustee to
                        address comments regarding the Fourth Amended Combined Plan and
                        Disclosure Statement and revisions to the Liquidating Trust Agreement.
                        Confirmation will go forward.

FEE APPLICATION

2.       First Monthly and Final Fee Application of CKR Law LLP for Compensation for
         Services Rendered and Reimbursement of Expenses as Co-Counsel to the Official
         Committee of Unsecured Creditors for the Period from April 19, 2019 Through May 31,
         2019 [Docket No. 452; Filed: 8/15/2019]

         Objection Deadline:          September 5, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Notice of Filing of Supplement to First Monthly and Final Fee Application
                        of CKR Law LLP for Compensation for Services Rendered and
                        Reimbursement of Expenses as Co-Counsel to the Official Committee of
                        Unsecured Creditors for the Period from April 19, 2019 through May 31,
                        2019 [Docket No. 470; Filed: 8/22/22019]

                   b)   Limited No Order Required Certificate of No Objection Regarding First
                        Monthly and Final Fee Application of CKR Law LLP for Compensation
                        for Services Rendered and Reimbursement of Expenses as Co-Counsel to
                        the Official Committee of Unsecured Creditors for the Period from April
                        19, 2019 through May 31, 2019 [Docket No. 503; Filed: 9/6/2019]

         Response(s) Received:

                   a)   Reservation of Rights of the Debtors with Respect to the Monthly Fee
                        Applications of Dean Machinery International, Inc., Montgomery
                        McCracken Walker & Rhoads LLP, and Final Fee Application of CKR
                        Law LLP as Professional Advisors to the Official Committee of
                        Unsecured Creditors [Docket No. 493; Filed: 9/3/2019]

         Status:        This matter will go forward with respect to final approval of CLR Law
                        LLP’s fees and expenses.




                                                4
72341539.1
             Case 19-10729-MFW   Doc 703    Filed 02/18/20    Page 5 of 5




Dated: February 18, 2020            Respectfully submitted,
       Wilmington, Delaware
                                    POLSINELLI PC

                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    Brenna A. Dolphin (Del. Bar No. 5604)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921

                                    -and-

                                    Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                    150 N. Riverside Plaza, Suite 3000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 819-1900
                                    Facsimile: (312) 819-1910

                                    Counsel to the Debtors and
                                    Debtors in Possession




                                       5
72341539.1
